Case 4:19-cv-04363-DMR Document 1-1 Filed 07/30/19 Page 1 of 3




EXHIBIT A
      Case 4:19-cv-04363-DMR Document 1-1 Filed 07/30/19 Page 2 of 3




                              coNETDENTI{L_Iry_AGBEEUENT


         THIS CONFIDENTIALITY AGREEMENT (this "Agreement") is made and entered into
as of this Z}ndday of Julv 2014, by andbetween Bryant Vineyards. Ltd. (d/b/a Bryanr Famih
V*iA-eyaIO (the "Company"), and Laur.eq-Bi-d^e*qhpl{ (the "Consultant"). This Agreement
ioiieiti"ety refers to the Company and the Consultant as the "Parties" and separately may refer
to any one of the Parties as a "Party."

     1. Rrr,.luonsnrp.  Lauren Ridenhour serves as Qons]lltan1! for Bryant Vineyards, Ltd.
        (d/b/a Bryant Family Vineyard).

Z.      ep_X-qrpUSU4_LlNEoBM4IloN. The Consultant recognizes and acknowledges that
                                                                                                 the
        Compiny's Con-fidential lnformation is a valuable and unique      asset  of the Company,    For
        prrrpor.r of this Agreemeng the tenn "Confidential Information"       means   any information
        not generally known in the Company's ftade or industry, which the Company treats or is
        obligated to treat as confidential or proprietary, and to which the Consultant gains access
        or knowtedge as a result of the Consultant's engagement with the Company, including,
        without limitation, all intellectual property and proprietary rights of the Company,
        computer codes or instnrctions (including source and object code listings, modules or
        othei subparts of computer progtams and related documentation, including progBm
        notation), computer piocessing systems and techniques, all computer inputs and ouputs
        (regardless of the media on which stored or located), hardware and software
        con'figurations, designs, architecture and interfaces, recipes and formulae, non'public
        business research, .tudier, procedures and costs, non-public financial data, non-public
        distibution methods, uon-pubtic marketing data, methods, plans and efforts, the non-
        public terms of contracts and agreements with customers, contractors and suppliers, the
        needs and requirements of, andthe Company's course or process of dealing with or
        training actual or potential customers, contractors and suppliers, personnel information,
        ooo-p.ibli. customer and vendor credit information, and any information received from
        thirdparties subject to obligations of non-disclosure or non-use. The Consultant
         covenants and agrees that she will neither disclose any Confidential Information
                                                                                               to any
         person or entitylor any reason or purpose whatsoever-nor      make   use of any Confidential
         information for any purpose or reason other than for the benefit of the Company. The
         restrictions set fofti in this Section will not apply to Confidentiat Information, which is in
         the public domain, provided that the f,6n5ultent was not responsible, directly or
         indirectly, for such-Confidential Information entering the public domain without the
        Company's consent.

 3.      Rprunr,r   or Courlxy PRopnnrv. All        records, desigps, patents, business plans, client
                                               ctent lists, client contacts, process consulting and
         training methodologiesf   operational  methods and procedures, financial statements,
                    -"-or*Iu,    fisti and other property delivered to or compiled by the Consultant
         -*uui.,
         by or on behalf of theCompany which pertain to thebusiness of the Company will be
                                                                                                  and
         and remain the property of the Company, and be subject at all times to its discretion
         control. Likewise,  all conespondence, reports, records, charts, advertising materials and
     Case 4:19-cv-04363-DMR Document 1-1 Filed 07/30/19 Page 3 of 3




       other similar data pertaining to the business, activities or future plans of the Company
       which is collected by the Consultant will be delivered promptly to the Company without
       request by it upon termination of the Consultant's engagement and she must not retain
       any copies of the same.

4,     RBASQNAlslL_Exnss ot'"BpsrRl"cTtoN"s. The Consultant represents and warrants that the
       foregoing coveuants and provisions of this Agreement are reasonably necessary for the
       protection of the Company and that such covenants and provisions are reasonably limited
       with respect to the activities prohibited and the effect on the Consultant and the general
       public.

5.     ATTpBrylLs'FBns. Ir the event any action or arbitration is brought to enforce or
       interpret this Agreement, the prevailing party in such dispute or controversy shall be
       entitled to recover her/its reasonable attorneys' fees and costs incurred in connection
       therewith, whether such fees and costs are incurred in connection with any appeal or
       enforcement of a judgment or decision Aom any arbitation or litigation.

      IN WITNESS WHEREOF, Consultant and the Company have executed this
Confrdentiality Agreement as of the date fust above written.




                                                     COMPANY
                                                     Bryant Vineyards, Ltd.
                                                     (d/b/a Bryant Family Vineyard)



                                                        \B,r,a-- W',r's-
                                                     By:     Bettina Bryant


                                                     CONSULTANT


                                                       "-/
                                                     ztu
                                                     By:     Lauren Ridenhour




                                                 2
